ITEMID: 001-85239
LANGUAGEISOCODE: ENG
RESPONDENT: CZE
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: HRUBY v. THE CZECH REPUBLIC
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Karel Jungwiert;Margarita Tsatsa-Nikolovska;Mark Villiger;Peer Lorenzen;Rait Maruste;Snejana Botoucharova;Volodymyr Butkevych
TEXT: The applicant, Mr Josef Hrubý, is a Czech national who was born in 1931 and lives in Hranice Na Moravě. He was represented before the Court by Mr J. Skřipský, a lawyer practising in Ostrava. The Czech Government (“the Government”) were represented by their Agent, Mr V.A. Schorm, from the Ministry of Justice.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 15 October 1992 the applicant was arrested and charged with fraud. Two days later, his detention on remand was ordered.
On 11 March 1993 the applicant was released. On 22 May 1995, together with four other persons, the applicant was indicted before the Ostrava Regional Court (krajský soud).
In a judgment of 29 April 2004 the Regional Court acquitted the applicant. The judgment became final on 28 October 2004.
The relevant domestic law and practice concerning remedies for the allegedly excessive length of judicial proceedings are set out in the Court’s decision in the case of Vokurka v. Czech Republic, no. 40552/02 (dec.), §§ 11-24, 16 October 2007).
